DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4 and 5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 4 and 5 set forth additional surfaces of the front working region in relation to the second angled surface and the third angled surface, respectively. It is unclear if these limitations are required when front working region includes an arcuate surface as set forth in the "or" statement of claim 3 (from which claims 4 and 5 both depend). Therefore, claims 4 and 5 are indefinite and rejected under 35 U.S.C. 112(b).


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, and 6-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Camden (GB 1,044,926).

With respect to claim 1, Camden discloses a tool bit comprising:
a shank portion (including 6) defining a longitudinal axis, a free end and a perimeter, at least one anti-rotation feature on the perimeter extending to the free end and a cross-hole (11) defining a cross-hole axis along which the cross-hole extends through the shank portion; and
a working portion (including 5) extending downwardly axially from the shank portion;


With respect to claim 2, Camden discloses the tool bit wherein the angle of extension forms a wider front working region than the rear region in a plane perpendicular to the longitudinal axis (dependent upon selection of regions) and the shank portion includes a cylindrical configuration (see Figs. 6-10) defining a circumferential direction and a radial direction and the rear region at least partially forms a right angle with the radial direction in a plane perpendicular to the longitudinal axis, the cross-hole having a cylindrical configuration defining a cylindrical axis passing perpendicularly through the longitudinal axis of the shank portion, and the cross-hole axis passes through the midpoint of the width of the front working region when projected onto a plane perpendicular to the longitudinal axis.

With respect to claim 6, Camden discloses the tool bit wherein the first side region or second side region include a first drafted side surface capable of improving penetration of the tool bit in use (see figures).

With respect to claim 7, Camden discloses the tool bit wherein the rear region forms a first draft angle with the longitudinal axis measured in a plane containing the radial direction and the longitudinal axis, ranging from 0 to 40 degrees, the first side region forming a second draft angle with the longitudinal axis measured in a plane containing the radial direction and the longitudinal axis, ranging from 0 to 40 degrees, the second side region forming a third draft angle with the longitudinal axis measured in a plane containing the radial direction and the longitudinal axis, ranging from 0 to 40 degrees, and the front working region forms a fourth draft angle with the longitudinal axis measured in a plane containing the radial direction and the longitudinal axis, ranging from 0 to 30 degrees (see figures; all regions shown having draft angles less than 30 degrees).

With respect to claim 8, Camden discloses the tool bit wherein the angle of extension ranges from 0 to 50 degrees (see figures).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over Camden.

Camden discloses the tool bit wherein the front working region includes an arcuate surface defining a radius of curvature in a plane perpendicular to the longitudinal axis. Said arcuate surface comprising first, second, third, and fourth surfaces angled relative to each other. Camden does not explicitly disclose the radius of curvature. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the claimed length in the device, since it has been held that changes in size only involve routine skill in the art. See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955). In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joel F. Mitchell whose telephone number is (571)272-7689. The examiner can normally be reached on 9:30-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Will can be reached on (571)272-6998. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THOMAS B WILL/Supervisory Patent Examiner, Art Unit 3671                                                                                                                                                                                                        




/JFM/1/30/21